DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 11/1/2022 is acknowledged.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/847129, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claims 5 and 6 newly claim the hydrogel composition to have a pore volume equal to or greater than about 1.4 cm3/g. Though the prior-filed application has support for this pore volume of a dried gel, the pore volume of the hydrogel is never measured and is not necessarily the same as the pore volume of the dried gel because drying changes pore and surface characteristics affecting the pore volume. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 21-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claims 1-8, 21-22, 26, 28, 30-32, and 34 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination, the examiner will interpret “about” as being plus or minus 25% of the stated value. Claims 23-25, 27, 29, and 31 are rejected because they depend from a rejected claim and do not correct the indefiniteness. 
Claim 28 is rendered indefinite by two competing limitations. The preamble of the claim requires “a hydrogel”, but the product-by-process limitation of the claim produce a dried pre-catalyst. It is unclear which is required. For purposes of examination, the limitations of the drying step will not be given patentable weight. Claims 32 and 33 are rejected as well because they also contain reference to the pre-catalyst. Claims 29-33 are rejected because the depend on claim 28 and do not correct the indefiniteness. 
Claim 34 recites the limitation "the chromium" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 34 recites the limitation "the chrominated-titanium-containing silica" in the second and third lines of the claim.  There is insufficient antecedent basis for this limitation in the claim.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 28-33 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 28 and claims 29-33 which depend from claim 28 extend the scope of the claims to be outside that of claim 22 (on which claim 28 depends).  Claim 22 requires a hydrogel which comprises water. Claim 28 removes water by drying and thus is non-further limiting in that it removes a required component of claim 22 and in that it produces a pre-catalyst (also mentioned in claim 33), which is not a hydrogel. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 21-34 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Marsden et al., US Patent 5,914,291.
	Regarding claim 1, Marsden teaches a titanium-containing hydrogel composition having a silica content of 15 wt.% (which is considered to be in the range of “about 18 wt.% to about 35 wt.%” because 15 is within 25% of 18) and containing water and titanium. See Example 3.
	Regarding claim 2, Marsden teaches a titanium content of the hydrogel to be 0.78 wt. %. See Example 3. 
	Regarding claims 3-4, Marsden teaches a pH of 5 which is within the claimed range. See Example 3. 
	Regarding claims 5-6, Marsden is silent regarding the pore volume of the hydrogel and only discloses the pore volume of the final flash dried product. However, the composition of Marsden is the same as that claimed and is produced by a substantially identical process (see the rejection of product-by-process claims 21-34 below) and thus would produce a hydrogel having substantially identical properties. See MPEP 2112.01.
	Regarding claims 21 and 25, the process limitations in the claim are product-by-process limitations and only limit the claim in terms of the structural implications of the process steps. See MPEP 2113. Marsden discloses producing a hydrogel from a reactant composition of titanium sulfate (acid-soluble titanium-containing compound), sodium silicate, water, and sulfuric acid. Marsden teaches a silica content of 15 wt.% (which is considered to be in the range of “about 18 wt.% to about 35 wt.%” because 15 is within 25% of 18) See Example 3. 
Regarding claims 22 and 27, the process limitations in the claim are product-by-process limitations and only limit the claim in terms of the structural implications of the process steps. See MPEP 2113. Marsden discloses producing a hydrogel by combining titanium sulfate (acid-soluble tetravalent titanium-containing compound) and sulfuric acid to form a first mixture and contacting the first mixture with sodium silicate. Marsden teaches a silica content of 15 wt.% (which is considered to be in the range of “about 18 wt.% to about 35 wt.%” because 15 is within 25% of 18) See Example 3. 
Regarding claim 23, Marsden teaches dehydration to form a xerogel. See column 5, lines 7-10.
Regarding claim 24, Marsden teaches activation (calcination) to form a catalyst. See column 5, lines 13-14 with reference to column 4, lines 16-19.
Regarding claim 26, Marsden teaches a pH of 5 which is considered to be less than about 5 because 5 is within 25% of 4. Further, the limitation is product-by-process limitations and any structure change due to any difference in pH within this range has not been shown. 
	Regarding claims 28 and 32-33, the process limitations in the claim are product-by-process limitations and only limit the claim in terms of the structural implications of the process steps. See MPEP 2113. Marsden discloses aging in contact with an alkaline solution and washing. See Example 3 with reference to Example 1. Claim limitations referring to the precatalyst are not given patentable weight because where they do not limit the claimed hydrogel. However, it should be noted that Marsden discloses titanium contents in the catalyst of 0.5-10 wt. %. See claim 1. Marsden also discloses impregnation with chromium. See Example 3 and column 3, lines 64-67.
	Regarding claim 29, the process limitations in the claim are product-by-process limitations and only limit the claim in terms of the structural implications of the process steps. See MPEP 2113. Marsden discloses ammonium hydroxide. See Example 3. 
	Regarding claim 30, Marsden is silent regarding the pH of the ammonium hydroxide solution. However, this pH has not been shown to have any structural implications on the product. Process limitations in the product claim are product-by-process limitations and only limit the claim in terms of the structural implications of the process steps. See MPEP 2113. 
	Regarding claim 31, Marsden teaches ageing as prescribed in the in the instant invention as achieving the claimed surface area reduction. Since Marsden uses the same ageing process, the same reduction in surface area as claimed would occur. See MPEP 2112.01.
	Regarding claim 34, Marsden teaches 0.85-1.15 wt.% chromium. See column 2, lines 27-30.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Marsden et al., US Patent 5,914,291, in view of Short et al., GB 10,575,419.
Regarding claims 7-8, Marsden does not teach adding chromium to the hydrogel and teaches adding chromium via an impregnation after drying. However, it is known in the art to add chromium to olefin polymerization catalysts during the sol-gel process. Short teaches that adding chromium to the hydrogel is a known method that can be used instead of chromium impregnation. See page 2, lines 10-17. The substitution of one known method of chromium impregnation for another, both known to incorporate chromium into an olefin polymerization catalyst, would have been obvious to one of ordinary skill in the art in order to predictably incorporate chromium. 

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 and 21-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,267,914. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent meet or render obvious all of the instant claim limitations.
Claims 1-8 and 21-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,472,897. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent meet or render obvious all of the instant claim limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Elliot, Jr., US Patent 4,022,714, teaches a process of forming a silica hydrosol and adding salts of titania. See the abstract.
Marsden et al., US Patent 5,426,082, teaches a cogel of silica and titania with a silica content of 5-15 wt. %. See the abstract and column 5, lines 56-66.
Denton, US Patent 5,576,262, teaches a hydrogel containing silica and titania. See column 2, lines 27-63.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J ZIMMER whose telephone number is (571)270-3591. The examiner can normally be reached Monday - Friday, 9:30 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. ZIMMER
Primary Examiner
Art Unit 1736



/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736